Citation Nr: 0427756	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  94-42 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits, to include the question of whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	Richard R. James, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in January 2002, at which time it was 
remanded to the Committee on Waivers and Compromises (COWC) 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, so that additional development 
could be undertaken.  Following the COWC's attempts to 
complete the requested actions, the case was returned to the 
Board for further review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court), held 
that a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court has further 
held that the Board itself errs when it fails to ensure 
compliance with the terms of its remand.  Id.  

In its January 2002 remand, the Board directed the RO and/or 
COWC to afford the veteran an opportunity to submit 
additional argument and evidence, including an updated 
financial status report.  The record reflects that such 
actions were accomplished fully by the RO, with appropriate 
responses from the veteran and his counsel.  

The Board further requested by its remand that the RO 
ascertain the correct amount of the overpayment and, as part 
of that process, consider obtaining an opinion from the VA's 
Office of the General Counsel as to the relationship between 
38 C.F.R. § 3.665(m) and the veteran's reconviction in a 
State court for the same offense following a reversal by a 
State appellate court.  Thereafter, the RO was to ascertain 
whether the overpayment was properly created and whether the 
overpayment was being recouped and, if so, whether such 
recoupment was in accord with the provisions of 38 C.F.R. 
§ 1.912a.  Lastly, all needed actions for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), followed by 
readjudication of the veteran's request for waiver of 
recovery of the overpayment, were to occur.  

Despite the RO's and/or COWC's good-faith efforts to comply 
with the remand directives, the amount and dates of the 
overpayment remain unclear and questions remain as to the 
propriety of the overpayment's creation.  It is also apparent 
that the question of recoupment was never addressed in 
writing by the RO, and that the actions undertaken by the RO 
on remand were not undertaken in the same sequence as had 
been directed, given that questions addressing the proper 
creation of the overpayment, including the amount of the 
overpayment, must necessarily precede consideration of the 
waiver request.  These represent Stegall violations and 
require corrective action. 

A complete due and paid audit of the veteran's VA 
compensation account is shown last in 1997.  Since that time, 
the effective date of the reduction in VA compensation to the 
10 percent level was changed on multiple occasions.  Varying 
statements are thereafter shown in the record as to the 
amount of the overpayment in question and it is noted that 
another audit referenced only in a May 2004 supplemental 
statement of the case (SSOC) indicates that the amount of the 
overpayment was $27,562.32, with there being a current 
balance due of $19,115.72, due to subtractions because of a 
withholding of benefits from November 1992 to February 2004, 
various reversals, and a refund.  The manner by which the 
amounts referenced therein both as to total debts and retro 
amounts applied were derived is not shown or is unclear based 
on the evidence of record.  The same holds true with respect 
to highlighted entries on a computer generated fiscal 
transaction summary, dated March 23, 2004.  

Notwithstanding the RO's actions to date, only the beginning 
date of the period of that overpayment attributable to the 
veteran's incarceration, i.e., November 27, 1990, is clear.  
The ending date and the amount overpaid during the 
overpayment period relating thereto remain ambiguous.  The 
May 2004 audit fails to clarify the matter, there being no 
differentiation therein as to what finite period of time the 
veteran was allegedly overpaid VA compensation and the 
amounts he was due and actually paid during that defined 
period.  Furthermore, no specification is therein made as to 
any amount paid to a third party, based on an apportioned 
share of the veteran's compensation benefits.  

It is noted that the May 2004 audit reintroduces an 
overpayment totaling $6,607.13, noted to have originated in 
June 1992 and apparently resulting from benefits overpaid the 
veteran for his former spouse, Linda, which were later fully 
restored.  The amount restored is noted therein among the 
retroactive amounts applied in calculating the amount of the 
overpayment at issue in this matter.  Notice is also taken 
that the RO in its April 2004 SSOC, wherein the amount of the 
overpayment was noted to total $32,250.02, found that the 
veteran was at fault in the debt's creation because of his 
failure to report timely both his incarceration and changes 
in his dependent status, including the fact that he was no 
longer married.  While the overpayment relating to benefits 
paid to the veteran for Linda was addressed in the COWC's 
original decision in August 1992, it was not again revisited 
until such benefits were restored in September 1993, at which 
time the veteran was advised that, as a complete grant of 
benefits had been effectuated in his appeal regarding 
additional compensation for a former spouse, such would only 
reduce the overpayment previously charged to him.  Further 
discussion of that portion of the overpayment is not shown 
until entry of the April 2004 SSOC.  

The veteran through his attorney has challenged the propriety 
of the overpayment's creation with respect to the amount paid 
the veteran through the VA's own error after he or others 
advised VA as early as April 3, 1991, of his incarceration.  
The question of sole administrative error, which squarely 
targets the propriety of the debt's creation, is not one that 
has been addressed by the RO to date.  

The record further indicates that in response to the Board's 
January 2002 remand as to the recoupment issue presented, the 
RO submitted a highlighted portion of a computer image 
regarding the veteran's compensation account, as compiled by 
its Fiscal Activity Unit.  Such computer image indicates that 
a withholding of compensation benefits ceased in February 
2004 by Court order.  Other documents of record denote 
attempts, beginning in May 2001, to discontinue the 
withholding.  As to the amounts recouped prior to the 
cessation of collection efforts in February 2004, nothing in 
the record indicates that any consideration, written or 
otherwise, was accorded the question of whether deferral of 
recoupment would jeopardize collection of the debt in the 
future, pursuant to 38 C.F.R. § 1.912a(d).  

In view of the foregoing, remand is in order.  Accordingly, 
this matter is again REMANDED for the following actions:  

1.  The RO and/or COWC must prepare a 
complete and detailed audit of the 
veteran's VA compensation account for the 
purpose of recalculating the amount of 
the overpayment of VA compensation herein 
at issue.  The beginning and ending dates 
for each period or periods the veteran 
was overpaid must be clearly set forth 
and, during such period(s), the amounts 
due and actually paid to the veteran for 
each prescribed period must be fully 
detailed, inclusive of any amount paid to 
a third party based on an apportioned 
share of the veteran's compensation 
benefits.  As part of this process, the 
RO must also ascertain whether any 
overpayment exists as to the veteran's 
receipt of VA compensation for his 
dependents, including Linda, Quentin, 
and/or Theodora, and, if so, for what 
precisely defined period(s) and in what 
precise amount(s).  

Once completed, the audit must be made a 
part of the claims folder.  In addition, 
a copy of this audit must be furnished to 
the veteran and his attorney.

2.  Next, the RO and/or COWC must, 
following any further development it 
deems appropriate, undertake written 
consideration of the question whether 
sole administrative error on the part of 
VA in the creation of any overpayment of 
VA compensation for the period subsequent 
to April 3, 1991, based on the evidence 
of record indicating that the veteran 
advised VA personnel on that date of his 
incarceration following a felony 
conviction, and subsequent to August 1, 
1991, the date on which Virginia prison 
authorities informed VA of the veteran's 
incarceration following his felony 
conviction.  

3.  Next, the issues of recoupment, as 
well as suspension and termination of 
collection efforts, pursuant to 38 C.F.R. 
§ 1.912 et. seq., particularly as to the 
amounts recouped prior to the February 
2004 cessation of the RO's withholding of 
the veteran's VA compensation benefits, 
must be addressed by the RO and/or COWC 
in writing.  Whether action was ever 
undertaken to determine whether deferral 
of recoupment would jeopardize collection 
of the debt in the future must be 
specifically addressed.  If such action 
was taken, the date such action was taken 
must be set forth, and any concurrent 
writing relating to such action must be 
added to the record.  If no such action 
was taken, the reasons therefor and any 
remedy available for inaction must be 
fully delineated.

4.  Next, the RO and/or COWC must obtain 
complete copies of a VA Form 21-526e 
(June 1968 edition), as well as copies of 
VA Forms 21-6782, 21-339, 21-1900 which 
were furnished to the veteran on or about 
December 11, 1970, for inclusion in the 
record.  Copies of such documents must 
also be forwarded to the veteran and his 
attorney.

5.  After completion of all of the 
foregoing the RO and/or COWC must address 
with specificity the queries or requests 
of the veteran's attorney as to each of 
the following:

(a)  What provisions of the law 
and/or regulations prohibit VA 
from paying compensation 
benefits to a veteran upon his 
incarceration following a 
conviction for a felony?

(b)  What law and/or 
regulation, if any, requires 
the veteran to report timely 
his incarceration following a 
felony conviction?  

(c)  Was the veteran ever made 
aware of any duty on his part 
to advise VA of his 
incarceration following a 
conviction for a felony in 
connection with his application 
for, award of, or through his 
receipt of VA compensation, as 
of 1970, or at any time prior 
to his incarceration in 
November 1990?  

(d)  Provide the veteran and 
his attorney with a copy of the 
opinion, dated July 16, 2002, 
from the Office of the Regional 
Counsel.

(e)  Provide the veteran and 
his attorney a copy of the 
audit undertaken by the RO or 
its Finance Activity of May 
2004.

6.  Then, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
accomplished in full, and if any 
development is incomplete, appropriate 
corrective action is to be undertaken.

7.  Lastly, the RO/COWC must readjudicate 
using the Committee on Waivers decision 
format the claim of entitlement to waiver 
of recovery of the overpayment of VA 
compensation benefits herein at issue, to 
include the preliminary issue of whether 
such overpayment was properly created.  
If the overpayment was properly created, 
the RO must then ascertain whether there 
is an indication of fraud, 
misrepresentation, or bad faith on the 
part of the veteran.  If there is no 
evidence of fraud, misrepresentation, or 
bad faith on the part of the veteran the 
RO/COWC must determine whether recovery 
of the debt, in whole or in part, would 
be against equity and good conscience. 

If the benefit sought on appeal remains 
denied, either in whole or in part, the 
veteran and his attorney must be provided 
with an SSOC, which must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue herein on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




